United States Court of Appeals
                                  For the Seventh Circuit
                                   Chicago, Illinois  60604

                                        August 16, 2010

                                             Before

                            MICHAEL S. KANNE, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            THERESA L. SPRINGMANN, District Judge*



No. 08‐1401

JOSEPH PRICE,                                         Appeal from the United States
           Petitioner‐Appellant,                      District Court for the Northern
                                                      District of Illinois, Western Division.
              v.
                                                      No.  07 C 50111
GUY PIERCE,
               Respondent‐Appellee.                   Frederick J. Kapala,
                                                      Judge.



                                           ORDER

       The slip opinion of August 13, 2010, is amended as follows:

       On the top of page 10, second line, “§ 2255 ” is deleted and replaced with “§ 2254.” 




       *
         Hon. Theresa L. Springmann, District Judge for the Northern District of Indiana,
sitting by designation.